Citation Nr: 0712391	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent, on appeal 
from the initial award of service connection for type II 
diabetes mellitus (DM II).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1968 to November 
1970.

This appeal is from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO), which granted service connection for DM 
II, initially rated 20 percent, and for impotence, initially 
rated 0 percent; the rating also awarded special monthly 
compensation for loss of use of a creative organ.  The 
veteran appealed from the initial rating of diabetes.

In April 2006, the veteran testified before the undersigned 
at a hearing at the Boston RO.  A transcript of the hearing 
is of record.

In hearing testimony and in a writing submitted at the 
hearing, the veteran asserted entitlement to a separate 20 
percent rating for erectile dysfunction as a complication of 
diabetes.  As noted, he is service connected for erectile 
dysfunction (impotence).  His claim for a 20 percent 
schedular rating is a claim for an increased rating, which is 
unadjudicated, rather than a claim for a separate rating of 
an unrated condition associated with a service-connected 
disability.  Cf. Esteban v. Brown, 6 Vet. App. 259 (1994).  
The claim for an increased rating for erectile dysfunction is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not require insulin for control of his DM 
II.


CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for DM II have 
not been met at any time from the effective date of service 
connection to the present.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.120, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's claim for a higher initial rating is a down 
stream element of a previously substantiated claim; 
consequently the notice requirements of the VCAA do not apply 
to this case.  Sutton v. Nicholson, 20 Vet. App. 419, 426 
(2006); VAOPGCPREC 8-2003.

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  An 
appropriate VA examination was afforded the veteran in 
November 2003.  Private medical records submitted since 
November 2003 provide necessary information the lack of which 
would otherwise require additional VA examination.  38 C.F.R. 
§ 3.326(c) (2006).  No further medical opinion is necessary 
to decide the claim.

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess, 19 Vet. App. 473; Pelegrini II, 18 
Vet. App. 112; Quartuccio, 16 Vet. App.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


II.  Disability Evaluation

In evaluating disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2006); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The veteran has submitted statements and documentation of 
changes and increases in his oral hypoglycemic prescriptions 
since the effective date of service connection.  He has also 
submitted June 2004 and June 2005 statements from the nurse 
practitioner who follows him in his doctor's practice stating 
his diet is restricted and his activities are regulated 
because of his DM II.

The veteran has testified to these restrictions and he has 
pointed to these amendments in his medication as evidence 
that his DM II is worsening and warrants a higher rating.  He 
argues that VA should award a higher rating for a disability 
picture due to DM II that more nearly approximates the next 
higher rating.  See 38 C.F.R. § 4.7 (2006).

The criteria for the veteran's 20 percent rating are DM 
"requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet."  The criteria for a 
40 percent rating are DM "requiring insulin, restricted 
diet, and regulation of activities."  The higher ratings, 60 
and 100 percent, require all of the criteria for 40 percent 
and multiple other events such as ketoacidosis or 
hyperglycemic reactions and hospitalizations or medical care 
of prescribed frequency.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).

As the veteran points out in his April 2006 statement, the 
criteria for a 40 percent rating for DM are stated 
conjunctively, i.e., connected by "and," which means all 
criteria must be met for entitlement to the rating.  See 
Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (application of 
regulation requires all criteria stated in the conjunctive to 
be met).  Because the veteran does not take insulin, he does 
not qualify for a 40 percent rating.

Regarding his argument that 38 C.F.R. § 4.7 (2006) authorizes 
VA to award the 40 percent rating even though he does not 
take insulin, the veteran misapplies the rule.  He assumes 
that all rating criteria are of equal significance, and 
therefore satisfying a majority of the criteria, his 
disability picture more nearly approximates the next higher 
rating.  The regulatory history of diagnostic code 7913 shows 
that taking versus not taking insulin is a significant marker 
of the severity of DM.  In proposing the most recent 
amendment of the rating criteria for DM, see 58 Fed. Reg. 
5691, 5693 (Jan. 22, 1993), the Secretary proposed to 
determine the degree of impairment for Diagnostic Code 7913 
"according to how well the disease is controlled."  
Regarding the use of medications among the rating criteria, 
the Secretary explained, "The severity of diabetes is 
properly determined by the degree of control achieved in 
response to medication . . .."

The inclusion in the 40 percent rating criteria of insulin, 
and not of an oral hypoglycemic agent, indicates that the use 
of insulin rather than an oral hypoglycemic is an 
indispensable criterion of a 40 percent disability.  Even if, 
arguendo, section 4.7 provides for a 40 percent rating for DM 
without meeting all of the conjunctively stated criteria, the 
overall disability picture of a diabetic who does not take 
insulin does not more nearly approximate the criteria for a 
40 percent than for a 20 percent rating, notwithstanding the 
restriction of diet and the regulation of activities.

The veteran further asserts that even higher ratings are for 
consideration in his case, because, he testified, he has 
daily hypoglycemic episodes, and hypoglycemic episodes are a 
criterion of a 60 percent rating.  VA examination and 
outpatient records show that he reported in August 2003 that 
he had no hypoglycemic episodes, and on VA examination in 
November 2003 that he had no problem with hypoglycemic 
episodes.  In January 2004, he reported rare hypoglycemic 
episodes.  His treating nurse practitioner reported in June 
2005 that he has had episodes of hypoglycemia, although she 
did not report the frequency or the action taken because of 
them.  She also stated she suggested that the veteran avoid 
strenuous occupational and recreational activities to prevent 
further hypoglycemic episodes.  This statement is not 
informative of the frequency or severity of them.

The veteran testified that he has more and less severe 
hypoglycemic episodes.  In light of his testimony that he 
sees his diabetic care provider only every six weeks, he does 
not meet the type or frequency of treatment requirements of 
the hypoglycemic episode criterion of a 60 percent rating.  
His layman's distinction between more and less severe 
episodes is not medical evidence for the purpose of 
disability rating, because the veteran lacks medical 
expertise.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).

The facts to not support a 60 or 100 percent rating.  First, 
the 60 percent rating incorporates all of the conjunctively 
stated criteria for a 40 percent rating, then it adds 
additional criteria.  Among them are hypoglycemic events.  
The criterion, however, includes an objective measure, as 
recited above.  The veteran does not have twice annual 
hospitalization.  He testified that he sees his doctor for 
diabetes management about every six weeks.  This is far less 
frequent than the twice-a-month visits to a diabetic care 
provider that is a measure of the severity of hypoglycemic 
events commensurate with a 60 percent rating.  Whereas the 
veteran does not meet the included 40 percent criteria or the 
severity of hypoglycemic episode criterion, the fact that he 
has a service-connected complication of diabetes, erectile 
dysfunction, rated noncompensable, is immaterial.

The nurse's June 2005 statement reported the veteran's 
regulation of activities in the same language used to clarify 
the restricted activity criterion of a 100 percent rating.  
The characterization of regulated activities in the 100 
percent criteria does not make that characterization of 
regulated activities different in meaning than the regulated 
activites criterion of the 40 percent rating; the rating 
schedule merely articulated the clarifying comment once.  See 
612 Fed. Reg. 20443 (May 7, 1996) (stating that "regulation 
of activities" is a criterion of 100, 60, and 40 percent 
ratings, clarified by comment in the 100 percent criteria).  
Absent any of the other quantitative indicia of 100 percent 
disability, the regulation of activities does not raise a 
viable argument for a 100 percent rating.

In sum, the preponderance of the evidence is against finding 
the veteran entitled to a rating of type II diabetes mellitus 
greater than 20 percent, either initially, or at any time 
thereafter.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.120, Diagnostic Code 7913 (2006).


ORDER

An initial rating greater than 20 percent for type II 
diabetes mellitus is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


